                                                                 DARREN T. BRENNER, ESQ.
                                                            1    Nevada Bar No. 8386
                                                                 NATALIE L. WINSLOW, ESQ.
                                                            2    Nevada Bar No. 12125
                                                                 NICHOLAS E. BELAY, ESQ.
                                                            3    Nevada Bar No. 15175
                                                                 Akerman LLP
                                                            4    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            5    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            6    Email: darren.brenner@akerman.com
                                                                 Email: natalie.winslow@akerman.com
                                                            7    Email: nicholas.belay@akerman.com
                                                            8    Attorneys for The Bank of New York Mellon
                                                                 fka The Bank of New York as Trustee for the
                                                            9    Certificateholders of CWMBS, Inc., CHL
                                                                 Mortgage Pass-Through Trust 2007-14
                                                            10   Mortgage Pass-Through Certificates, Series
                                                                 2007-14
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                              UNITED STATES DISTRICT COURT
AKERMAN LLP




                                                            13
                                                                                                     DISTRICT OF NEVADA
                                                            14   PAIGE A. CARLOVSKY,
                                                                                                                      Case No. 2:17-cv-01051-APG-VCF
                                                            15
                                                                                              Plaintiff,
                                                            16   vs.
                                                                                                                      STIPULATION AND ORDER FOR
                                                                                                                      EXTENSION OF TIME TO FILE REPLY
                                                            17   DITECH FINANCIAL, LLC fka GREEN TREE                 IN SUPPORT OF MOTION FOR LEAVE
                                                                 SERVICING, LLC, a Delaware limited liability         TO FILE SUMMARY JUDGMENT
                                                            18   corporation; and THE BANK OF NEW YORK                MOTION
                                                            19   MELLON FKA THE BANK OF NEW YORK
                                                                 AS           TRUSTEE           FOR      THE          (SECOND REQUEST)
                                                            20   CERTIFICATEHOLDERS OF CWMBS, INC.,
                                                                 CHL MORTGAGE PASS-THROUGH TRUST
                                                            21   2007-14      MORTGAGE          PASS-THROUGH
                                                                 CERTIFICATES, SERIES 2007-14, a Delaware
                                                            22   limited liability corporation,
                                                            23
                                                                                              Defendants.
                                                            24
                                                                          The Bank of New York Mellon fka The Bank of New York as Trustee for the
                                                            25
                                                                 Certificateholders of CWMBS, Inc., CHL Mortgage Pass-Through Trust 2007-14 Mortgage Pass-
                                                            26
                                                                 Through Certificates, Series 2007-14 (BoNYM) and Paige A Carlovsky hereby stipulate and agree
                                                            27
                                                                 that BoNYM shall have an additional three (3) days, up to and including February 27, 2020, to file
                                                            28
                                                                 its reply in support of its motion for leave to file summary judgment motion, which is currently due
                                                                 52023048;1
                                                            1    on February 24, 2020, pursuant to ECF No. 39. The parties enter into this stipulation to address

                                                            2    current time constraints on BoNYM's counsel.

                                                            3                 This is the parties' second request for an extension of this deadline and is not intended to

                                                            4    cause any delay or prejudice to any party.

                                                            5             DATED this 19th day of February, 2020.

                                                            6
                                                                 AKERMAN LLP                                              KNEPPER & CLARK LLC
                                                            7
                                                                 /s/ Nicholas E. Belay, Esq.                              /s/ Matthew I. Knepper, Esq.
                                                            8    DARREN T. BRENNER, ESQ.                                  MATTHEW I. KNEPPER, ESQ.
                                                                 Nevada Bar No. 8386                                      Nevada Bar No. 12796
                                                            9    NATALIE L. WINSLOW, ESQ.                                 MILES N. CLARK, ESQ.
                                                                 Nevada Bar No. 12125                                     Nevada Bar No. 13848
                                                            10   NICHOLAS E. BELAY, ESQ.                                  10040 W. Cheyenne Ave., Suite 170-109
                                                                 Nevada Bar No. 15175
                                                                                                                          Las Vegas, NV 89129
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 1635 Village Center Circle, Suite 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Las Vegas, NV 89134
                                                                                                               Attorneys for Highland Ranch Homeowners
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Attorneys for The Bank of New York Mellon fka Association
AKERMAN LLP




                                                            13   The Bank of New York as Trustee for the
                                                                 Certificateholders of CWMBS, Inc., CHL
                                                            14   Mortgage Pass-Through Trust 2007-14
                                                                 Mortgage Pass-Through Certificates, Series
                                                            15   2007-14

                                                            16

                                                            17                                                     ORDER
                                                            18            IT IS SO ORDERED:
                                                            19
                                                                                                           _________________________________________
                                                            20                                             UNITED STATES DISTRICT COURT JUDGE

                                                            21
                                                                                                          Dated:
                                                                                                          DATED: February 20, 2020.
                                                                                                                  _________________________________
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 52023048;1
